Citation Nr: 0324064	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  01-02 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for fibrous dysplasia of 
the left femur, to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from December 1987 to 
November 1991, which included a tour of duty in the Persian 
Gulf from October 1990 to April 1991.  

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal of an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in New Orleans, 
Louisiana (the RO).  

The record shows that the veteran failed to report for a 
personal hearing scheduled at the RO before a Veterans Law 
Judge on December 5, 2002.  To the Board's knowledge, the 
veteran has offered no explanation as to why he was unable to 
appear and he has since made no request for another hearing.  
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing request had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2002).  


REMAND

The veteran seeks entitlement to service connection for 
fibrous dysplasia of the left femur.  He relates the onset of 
the problems in his left leg to an incident where he claims 
he was thrown from a vehicle in 1991 while serving in the 
Persian Gulf, sustaining an injury to his left upper leg and 
hip.  He appears to alternatively ascribe his left upper 
extremity disability to an undiagnosed illness caused by his 
Persian Gulf service.

The RO denied this claim, in part, on the basis that the 
veteran's service medical records did not reveal any 
complaints or findings regarding his left leg.  However, the 
service records obtained from the National Personnel Records 
Center (NPRC) in 1998 contained a report of the veteran's 
October 1981 enlistment examination along with a few records 
dated through January 1982.  There are no service medical 
records of any kind in the file from his active duty service 
from 1987 to 1991.

In its readjudication of this case by the supplemental 
statement of the case in July 2002, the RO indicated that 
development inquiries with the NPRC showed that "all 
available service medical records" had been furnished in 
connection with this claim.  The Board, however, believes 
further development is in order to ascertain precisely the 
whereabouts of the veteran's service medical records for his 
active service in 1987-91.  

The Board finds as well that additional medical development 
of the veteran's claim is required.  Questions revolving 
around the etiology of the veteran's fibrous dysplasia 
remain.  The Board believes the veteran should be examined by 
a VA physician to determine whether this condition is due to 
an undiagnosed illness or some other cause.  Determining the 
proper diagnosis also is critical in this case because the 
element of his claim pertaining to an undiagnosed illness 
requires, in part, that the claimed-for disorder cannot be 
attributed to a known clinical diagnosis by history, physical 
examination and laboratory tests.  See 38 C.F.R. 
§ 3.317(a)(1)(ii).

The Board notes further that the regulation governing the 
award of service connection for undiagnosed illnesses, 
38 C.F.R. § 3.317, was amended in June 2003.  See 68 Fed. 
Reg. No. 111, 34539-34543 (June 10, 2003).  Because this 
claim has been pending on appeal since the change in the law, 
the revised version must be considered.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send a follow-up inquiry 
to the NPRC in St. Louis, Missouri for 
the purpose of requesting copies of the 
veteran's service medical records for his 
period of active duty in the Army from 
December 1987 to November 1991.  The NPRC 
should be requested to proceed with all 
reasonable alternative source searches 
that may be indicated by this request.  
Further, VBA itself should directly 
contact the veteran's California National 
Guard unit to inquire whether this unit 
has copies of his 1987-91 active duty 
records.  Efforts to obtain these records 
should be documented, and any records 
received in response to this request 
should be associated with the veteran's 
VA claims folder.

2.  The veteran should be contacted and 
asked to identify all health care 
providers who have examiner and treated 
him for his left lower extremity 
disability.  With the veteran's 
cooperation and assistance, VBA should 
obtain any additional relevant medical 
records not already associated with the 
claims file.  All treatment records 
obtained as a result of this inquiry 
should be associated with the veteran's 
VA claims folder.

3.  Upon completion of the above 
development, VBA should make arrangements 
with the appropriate medical facility for 
the veteran to be examined for the 
purpose of addressing the nature and 
etiology of the fibrous dysplasia for 
which service connection is being sought, 
to include on the basis of an undiagnosed 
illness.  The veteran's VA claims folder 
should be sent to the examiner for 
review.  The examiner should determine 
whether the veteran has a disability.  
The examiner should render an opinion 
addressing whether it is at least as 
likely as not that any current disability 
is due to some incident, event, injury or 
disease from the veteran's active service 
from December 1987 to November 1991, to 
include being due to an undiagnosed 
illness associated with his military 
service in the Persian Gulf in 1990-91.  
The report of examination should be 
associated with the veteran's VA claims 
folder.

4.  Upon completion of the above 
development, VBA must readjudicate the 
veteran's claim of service connection for 
fibrous dysplasia with consideration 
given to all of the evidence of record as 
well as the revised 38 C.F.R. § 3.317, as 
amended in June 2003.  If any benefits 
sought on appeal remain denied, the VBA 
should provide the veteran and his 
representative an adequate supplemental 
statement of the case.  The VBA should 
then allow the veteran an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters addressed by the Board in 
this remand.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


